Case 2:85-cv-04544-DMG-AGR Document 569-4 Filed 06/26/19 Page 1 of 42 Page ID
                                 #:28832




                      EXHIBIT 15




                                                                   Page 030
Case 2:85-cv-04544-DMG-AGR Document 569-4 Filed 06/26/19 Page 2 of 42 Page ID
                REDACTED VERSION OF PROPOSED DOCUMENT TO BE FILED UNDER SEAL
                                         #:28833


                              Declaration of Elora Mukherjee, Esq.
                              Regarding LRC,                         ,
              taking Care of X           E          L      V        , 03/23/2019


    1. My name is Elora Mukherjee. I graduated from Yale Law School in 2005, and am
       licensed to practice law in New York and New Jersey. I currently am the Jerome L.
       Greene Clinical Professor of Law and the Director of the Immigrants’ Rights Clinic at
       Columbia Law School.

    2. Since January 2007, I have been representing immigrant children and adults in detention
       facilities, including in family detention facilities and those who have been in the custody
       of the Office of Refugee Resettlement. I regularly observe the effects of detention on
       immigrant children and adults.

    3. I have been interviewing children detained at the U.S. Customs and Border Patrol (CBP)
       facility in Clint, Texas since June 17, 2019. These interviews are conducted as part of the
       plaintiffs’ monitoring and inspection efforts in the Flores litigation. I have previously
       participated in Flores interviews in Brownsville, Texas in July 2018 and Homestead,
       Florida in March 2019.

    4. On the afternoon of June 18, 2019, I translated the attached declaration from English to
       Spanish for a fifteen-year old girl. She affirmed that all the information in the declaration
       is true and correct. She further stated and then reiterated that she was too scared to sign
       the declaration with her name on it. She was deeply worried that guards would learn her
       name and identity. She expressed fear about repercussions should her identity be
       revealed. She wanted to share the information in the declaration with the Judge
       overseeing the Flores case but was too scared to put her true name on the attached
       declaration. After I reviewed the attached declaration with this child, she cried for some
       time. For these reasons, the attached declaration remains unsigned.


 I, Elora Mukherjee, swear under penalty of perjury that the above declaration is true and correct
 to the best of my abilities.



                                                                     June 18, 2019
 ______________________________                                      _______________
 Elora Mukherjee                                                     Date




                                                                                         Page 031
                                                                                              110
Case 2:85-cv-04544-DMG-AGR Document 569-4 Filed 06/26/19 Page 3 of 42 Page ID
                REDACTED VERSION OF PROPOSED DOCUMENT TO BE FILED UNDER SEAL
                                         #:28834


                            Declaration of LRC,                         ,
               taking Care of X          E          L       V        , 03/23/2019
 I, LRC, declare under penalty of perjury that the following is true and correct to the best of my
 knowledge and recollection.
    1.      I am 15 years old. I am not comfortable talking about what has happened to me since
            I came to America, but I have been taking care of a little girl and I am comfortable
            telling the court what has happened to her. Her name is X           E        L
            V         . The roster said her birthdate is               .

    2.      I started taking care of X         in the Ice Box after they separated her from her
            father. I did not know either of them before that. She was very upset. The workers did
            nothing to try to comfort her. I tried to comfort her and she has been with me ever
            since.

    3.      X         sleeps on a mat with me on the concrete floor. We spend all day every day
            in that room. There are no activities, only crying. We eat in the same area. We can
            only go outside to go to the bathroom. We don’t have any opportunities to go outside
            to do activities or anything. There is nothing to do. None of the adults take care of us
            so we try to take care of each other.

    4.      I can’t eat the food here. It is instant oatmeal and instant soup. It is not good for me.
            The food has too many chemicals and they cause me harm. I can’t eat food with
            chemicals. I have anemia. I am supposed to eat soups with healthy vegetables like
            spinach. I am supposed to eat fresh fruit. I am supposed to eat food with nutrition in
            it, like iron. Here they feed us no healthy food, only food with chemicals. I am hungry
            all the time.

    5.      The officers here do not wash anyone’s clothes. X      ’s clothes are very dirty.
            Everyone’s clothes are dirty because no one washes them.

    6.      They have never let X         brush her teeth. There is nowhere to wash her hands
            with soap.
 I, LRC, swear under penalty of perjury that the above declaration is true and complete to the best
 of my abilities. This declaration was read to me in Spanish, a language in which I am fluent.


 ____________________________________                                        June 18, 2019
 LRC




                                                                                          Page 032
                                                                                               111
Case 2:85-cv-04544-DMG-AGR Document 569-4 Filed 06/26/19 Page 4 of 42 Page ID
                                 #:28835




                      EXHIBIT 16




                                                                   Page 033
Case 2:85-cv-04544-DMG-AGR Document 569-4 Filed 06/26/19 Page 5 of 42 Page ID
                                 #:28836




                                                                  Page 034
                                                                       112
Case 2:85-cv-04544-DMG-AGR Document 569-4 Filed 06/26/19 Page 6 of 42 Page ID
                                 #:28837




                                                                  Page 035
                                                                       113
Case 2:85-cv-04544-DMG-AGR Document 569-4 Filed 06/26/19 Page 7 of 42 Page ID
                                 #:28838




                      EXHIBIT 17




                                                                   Page 036
Case 2:85-cv-04544-DMG-AGR Document 569-4 Filed 06/26/19 Page 8 of 42 Page ID
             REDACTED VERSION OF DOCUMENT PROPOSED TO BE FILED UNDER SEAL
                                      #:28839




                                                                  Page 037
                                                                       114
Case 2:85-cv-04544-DMG-AGR Document 569-4 Filed 06/26/19 Page 9 of 42 Page ID
             REDACTED VERSION OF DOCUMENT PROPOSED TO BE FILED UNDER SEAL
                                      #:28840




                                                                  Page 038
                                                                       115
Case 2:85-cv-04544-DMG-AGR Document 569-4 Filed 06/26/19 Page 10 of 42 Page ID
              REDACTED VERSION OF DOCUMENT PROPOSED TO BE FILED UNDER SEAL
                                       #:28841




                                                                  Page 039
                                                                       116
Case 2:85-cv-04544-DMG-AGR Document 569-4 Filed 06/26/19 Page 11 of 42 Page ID
              REDACTED VERSION OF DOCUMENT PROPOSED TO BE FILED UNDER SEAL
                                       #:28842




                                                                  Page 040
                                                                       117
Case 2:85-cv-04544-DMG-AGR Document 569-4 Filed 06/26/19 Page 12 of 42 Page ID
                                 #:28843




                       EXHIBIT 18




                                                                   Page 041
Case 2:85-cv-04544-DMG-AGR Document 569-4 Filed 06/26/19 Page 13 of 42 Page ID
                 REDACTED VERSION OF DOCUMENT PROPOSED TO BE FILED UNDER SEAL
                                          #:28844




                                                                  Page 042
                                                                       118
Case 2:85-cv-04544-DMG-AGR Document 569-4 Filed 06/26/19 Page 14 of 42 Page ID
                 REDACTED VERSION OF DOCUMENT PROPOSED TO BE FILED UNDER SEAL
                                          #:28845




                                                                  Page 043
                                                                       119
Case 2:85-cv-04544-DMG-AGR Document 569-4 Filed 06/26/19 Page 15 of 42 Page ID
                 REDACTED VERSION OF DOCUMENT PROPOSED TO BE FILED UNDER SEAL
                                          #:28846




                                                                  Page 044
                                                                       120
Case 2:85-cv-04544-DMG-AGR Document 569-4 Filed 06/26/19 Page 16 of 42 Page ID
                                 #:28847




                       EXHIBIT 19




                                                                   Page 045
Case 2:85-cv-04544-DMG-AGR Document 569-4 Filed 06/26/19 Page 17 of 42 Page ID
                                 #:28848




                                                                  Page 046
                                                                       121
Case 2:85-cv-04544-DMG-AGR Document 569-4 Filed 06/26/19 Page 18 of 42 Page ID
                                 #:28849




                                                                  Page 047
                                                                       122
Case 2:85-cv-04544-DMG-AGR Document 569-4 Filed 06/26/19 Page 19 of 42 Page ID
                                 #:28850




                       EXHIBIT 23




                                                                   Page 048
Case 2:85-cv-04544-DMG-AGR Document 569-4 Filed 06/26/19 Page 20 of 42 Page ID
                                 #:28851




                                03/23/2019




                             03/23/2019




                                                                  Page 049
                                                                       136
Case 2:85-cv-04544-DMG-AGR Document 569-4 Filed 06/26/19 Page 21 of 42 Page ID
                                 #:28852




                                                                  Page 050
                                                                       137
Case 2:85-cv-04544-DMG-AGR Document 569-4 Filed 06/26/19 Page 22 of 42 Page ID
                                 #:28853




                                                                  Page 051
                                                                       138
Case 2:85-cv-04544-DMG-AGR Document 569-4 Filed 06/26/19 Page 23 of 42 Page ID
                                 #:28854




                       EXHIBIT 25




                                                                   Page 052
Case 2:85-cv-04544-DMG-AGR Document 569-4 Filed 06/26/19 Page 24 of 42 Page ID
                                 #:28855




                                                                  Page 053
                                                                       147
Case 2:85-cv-04544-DMG-AGR Document 569-4 Filed 06/26/19 Page 25 of 42 Page ID
                                 #:28856




                                                                  Page 054
                                                                       148
Case 2:85-cv-04544-DMG-AGR Document 569-4 Filed 06/26/19 Page 26 of 42 Page ID
                                 #:28857




                                                                  Page 055
                                                                       149
Case 2:85-cv-04544-DMG-AGR Document 569-4 Filed 06/26/19 Page 27 of 42 Page ID
                                 #:28858




                       EXHIBIT 26




                                                                   Page 056
Case 2:85-cv-04544-DMG-AGR Document 569-4 Filed 06/26/19 Page 28 of 42 Page ID
                                 #:28859




                                                     03/23/2019

                               03/23/2019

                              03/23/2019

                                        03/23/2019




                                                                  Page 057
                                                                       150
Case 2:85-cv-04544-DMG-AGR Document 569-4 Filed 06/26/19 Page 29 of 42 Page ID
                                 #:28860




                       03/23/2019




                                                                  Page 058
                                                                       151
Case 2:85-cv-04544-DMG-AGR Document 569-4 Filed 06/26/19 Page 30 of 42 Page ID
                                 #:28861




                                                                  Page 059
                                                                       152
Case 2:85-cv-04544-DMG-AGR Document 569-4 Filed 06/26/19 Page 31 of 42 Page ID
                                 #:28862




                       EXHIBIT 27




                                                                   Page 060
Case 2:85-cv-04544-DMG-AGR Document 569-4 Filed 06/26/19 Page 32 of 42 Page ID
                                 #:28863




                                                          03/23/2019
                                     03/23/2019

                                     03/23/2019


                                    03/23/2019




                                                                  Page 061
                                                                       153
Case 2:85-cv-04544-DMG-AGR Document 569-4 Filed 06/26/19 Page 33 of 42 Page ID
                                 #:28864




                               03/23/2019




                                                                  Page 062
                                                                       154
Case 2:85-cv-04544-DMG-AGR Document 569-4 Filed 06/26/19 Page 34 of 42 Page ID
                                 #:28865




                                                                  Page 063
                                                                       155
Case 2:85-cv-04544-DMG-AGR Document 569-4 Filed 06/26/19 Page 35 of 42 Page ID
                                 #:28866




                       EXHIBIT 28




                                                                   Page 064
Case 2:85-cv-04544-DMG-AGR Document 569-4 Filed 06/26/19 Page 36 of 42 Page ID
                                 #:28867




                                                                  Page 065
                                                                       156
Case 2:85-cv-04544-DMG-AGR Document 569-4 Filed 06/26/19 Page 37 of 42 Page ID
                                 #:28868




                                                                  Page 066
                                                                       157
Case 2:85-cv-04544-DMG-AGR Document 569-4 Filed 06/26/19 Page 38 of 42 Page ID
                                 #:28869




                       EXHIBIT 29




                                                                   Page 067
Case 2:85-cv-04544-DMG-AGR Document 569-4 Filed 06/26/19 Page 39 of 42 Page ID
                                 #:28870




                                                  03/23/2019
                                     03/23/2019




                                                                  Page 068
                                                                       158
Case 2:85-cv-04544-DMG-AGR Document 569-4 Filed 06/26/19 Page 40 of 42 Page ID
                                 #:28871




                                                                  Page 069
                                                                       159
Case 2:85-cv-04544-DMG-AGR Document 569-4 Filed 06/26/19 Page 41 of 42 Page ID
                                 #:28872




                                     03/23/2019




                                                                  Page 070
                                                                       160
Case 2:85-cv-04544-DMG-AGR Document 569-4 Filed 06/26/19 Page 42 of 42 Page ID
                                 #:28873




                                                                  Page 071
                                                                       161
